Citation Nr: 1221154	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2006, the RO denied a claim for service connection for headaches, and "mental stress."  In December 2007, the RO denied a claim for service connection for PTSD. 

In an appeal form (VA Form 9) received in April 2009, and in a VA Form 9 received in February 2010, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  In October 2010, he was notified that a hearing was scheduled for November 5, 2010.  However, in a statement received by the RO on November 1, 2010, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, or headaches, that were caused by his service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, and headaches, were not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, and headaches.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  However, as discussed infra, the Veteran is not shown to have participated in combat, or to have served in a war zone; his relevant stressors are alleged to have occurred in Germany in the 1970s, and the changes are not applicable to his claim. 

As a preliminary matter, the Board finds that the Veteran is not a credible historian.  With regard to the Veteran's claim for PTSD and an acquired psychiatric disorder (other than PTSD), i.e., his claim for "mental stress," in November 2005, he claimed that while on TDY (temporary duty) in Germany, he was subject to sleep deprivation when he had to stay on post while the rest of his unit slept in a motel, in about October 1973 or 1974.  He stated that his fellow soldiers were taking drugs and threatening him in the night with knives and bayonets and trying to rob him, that he only got one hour of sleep a night, and that he was "in constant danger of losing my life the complete time I was TDY there."   See Veterans statement (VA Form 21-4138), received in November 2005. 

In April 2006, the RO denied the claim for service connection for "mental stress."

A VA outpatient treatment report, dated in August 2006, shows that the Veteran reported that he had had a "healthy childhood," stating that his mother was a kind woman who would always give him and his siblings hugs and kisses and tell them that she loved them.  He reports that his father was very good to him and that he tried to teach him all sorts of trades."  He further reported the following:

He reports while serving in Germany he was a guest in a male person's house and was offered a drink.  When he woke up he was lying on a bed and had no clothes on and there were cameras and lights facing the bed he was in.  Also a man came up to him and said that "he did very good and that he liked him."  He reports that he does not know who assaulted him and that he never reported it.  He reports shortly after the rape, his drinking exacerbated to deal with the nightmares and the memories.  He also reported being physically threatened to bring in contraband (cigarettes and liquor) to be sold on the black market by his E-6 sergeant, and was constantly harassed by a couple of gay soldiers.  He also reports that he was TDY by the Berlin Wall where he had constant fear for his life from the chance of being run over by his own tanks.  He reports that the possibility that an aircraft coming in for repair from Vietnam, could crash into his billet kept him in fear and on constant guard.  He also reports that while in the military, another soldier threatened him with death or harm if he did not help him get out of the service.

A VA progress note, dated in February 2007, shows that the Veteran complained of hearing voices, and that he was in the process of switching to a conventional anti-psychotic medication (Loxitane).  

In April 2007, the Veteran filed a claim for service connection for PTSD.  He noted "sexual assault" in an associated VA Form 21-0781a, and that he was in a sexual trauma program.  However, in his discussion of his stressors he did not mention a sexual assault.  He stated that while he was on TDY near the Berlin Wall, he was subject to men who were on drugs, and that he feared for his life.   

In June 2007, the Veteran stated that during service near the Berlin Wall, he was subject to "mental abuse" sometime between 1973 and 1974, and that he was in fear for his life after reporting widespread drug abuse. 

VA progress notes, dated in March and April 2008, note that the Veteran had been put on conventional antipsychotic medication (Loxitane), and that neuropsychiatric testing showed "significant impairment in memory."  See also May 2008 and August 2009 VA progress notes (noting use of Loxapine "for psychoses").  

An August 2008 statement from a VA psychologist notes that the Veteran began outpatient services in November 2006, that he had PTSD due to MST (military sexual trauma), and that he had changed his group to a Men's Childhood Trauma Support Group (MCTSG).  See also VA progress notes, dated in December 2007 and June, August, October and November of 2009 (indicating participation in a MCTSG).  

In his appeal (VA Form 9), received in April 2009, the Veteran stated, "As for the PTSD, I would like to be able to give a first-hand account of my time at the Berlin Wall.  I will forever see the dead bodies."

In summary, the Veteran has been shown to be on anti-psychotic medication for a period of years, and he has been found to have significant memory impairment.  On three occasions, between 2005 and 2007, the Veteran claimed service connected disability due to being threatened by other soldiers.  In April 2009, for the first and only time, he claimed to have seen dead bodies near the Berlin Wall.  In April 2007 and February 2010, he asserted a history of sexual trauma during service, but he did not provide any details (despite being requested to do so in May 2007 and June 2009 duty-to-assist letters).  In an August 2006 VA progress note, he reported to a health care provider that he had a "healthy childhood" with kind parents, however, he is subsequently shown to have participated in a childhood trauma group for several years (to the extent that any pre-service stressors may have caused PTSD, they are not valid stressors.  38 U.S.C.A. §§ 1110, 1131; see also M21-1MR, Part III, iv.4.H.31.b.).  Also in August 2006, for the first and only time, he reported experiencing five stressors to a VA health care provider (being physically threatened to bring in contraband, being "constantly harassed" by two gay soldiers, being in "constant fear for his life" from the chance of being run over by his own tanks, being afraid that an aircraft could crash into his billet, and that another soldier threatened him with death or harm if he did not help him get out of the service).  His "report of medical history," dated in September 1975, shows that he denied any relevant symptoms upon separation from service.  The Board further notes that there is no objective evidence of record to support any of the claimed stressors.  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

A.  PTSD

The Veteran asserts that he has PTSD due to his service.  His stressors have previously been discussed.  

The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the Veteran does not argue, and the evidence, including a review of the information contained in the Veteran's personnel file (DA Form 20) and his discharge (DD Form 214), does not show, that he participated in combat.  The Board therefore finds that the preponderance of the evidence shows that he did not participate in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  In addition, the claimed stressors are not related to combat. 

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

In addition to the previously noted law, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

38 C.F.R. § 3.304(f)(3). 

The Veteran has not asserted that he ever filed a written complaint or police report, or that any other written records exist of any of his alleged stressors.  To the extent that he may have been afraid of injury from other soldiers, tanks, or airplanes, fear is a subjective emotion, and in the absence of a verifiable event, these claimed "stressors" are anecdotal events which are not capable of verification.  See M21-1MR, Part III.iv.4.H.32.j.  It therefore appears that corroboration is not feasible, and that the claimed stressors cannot be documented.  Therefore, referral to the U.S. Army and Joint Services Records Research Center (JSRRC) is not warranted.  See M21-1MR, Part IV.ii.1.D.15.a. 

The Veteran's personnel file (DA Form 20) shows that between February 1973 and September 1975, he served with an engineering battalion in Germany.  His principal duties during that time were cook's helper, and cook.  He was awarded a certificate of achievement during this time.  It appears that he was AWOL (absent without leave) for one day in February 1974.  In March 1974, he received a nonjudicial punishment (Article 15) for failing to maintain a clean room.  

The Veteran's service treatment reports do not show complaints of, or treatment for, any psychiatric symptoms.  A February 1974 periodical examination report shows that his psychiatric condition was clinically evaluated as normal.  The Veteran's separation examination report, dated in September 1975, is difficult to read, but does not appear to note a psychiatric disorder.  In an associated "report of medical history," the Veteran denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."  

As for the post-service medical evidence, it consists of VA reports, dated between 2005 and 2009. This evidence shows that the Veteran was noted to have PTSD, an anxiety disorder NOS (not otherwise specified), depression NOS, and alcohol abuse (in remission).  The Veteran has participated in group and individual therapy, to include a military sexual trauma group, and childhood trauma support group, and there are notations of PTSD related to military sexual trauma.   

A decision of the Social Security Administration, dated in March 2006, shows that the Veteran was award supplemental security income after he was determined to have been disabled as of March 2004, with a number of physical disorders, and mental disorders that included PTSD, an adjustment disorder with mixed anxiety and depressed mood, and alcohol abuse.  

The Board finds that the claim must be denied.  The Board has determined that the Veteran is not a credible historian.  With regard to the objective evidence of record, as previously stated, there are no official reports of an assault, nor do service or service medical records contain any notation of an assault.  In summary, the Board finds that the evidence is insufficient to show that any of the claimed stressors occurred.  As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the Board finds that the preponderance of the evidence is against the claim that the Veteran was personally assaulted during service, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f). 

To the extent that medical examiners may have concluded that the Veteran has PTSD due to his service, these reports suffer from a number of defects.  In any event, these reports are all based on the Veteran's allegations of stressors witnessed during service, the Board has determined that he is not a credible historian, and that the evidence is insufficient to show that he was assaulted during service.  38 C.F.R. § 3.304(f); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 (1994); see also M21-1MR, Part III.iv.4.H.29.i. 

B.  Acquired Psychiatric Disorder (other than PTSD)

The Veteran's service treatment reports have previously been discussed; they do not show treatment for, or a diagnosis of, an acquired psychiatric disorder. 

The medical post-service evidence has been summarized.  It shows that he has been noted to have anxiety disorder NOS (not otherwise specified), depression NOS, and alcohol abuse (in remission).  

The Board has determined that the claim must be denied.  The Veteran was not treated for psychiatric symptoms during service, and a psychiatric condition was not noted upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service medical evidence of a psychiatric disorder is dated in 2005, which is about 30 years after separation from service.  The Veteran has been found not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent and probative evidence to show that an acquired psychiatric disorder (other than PTSD) is related to the Veteran's service.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

C.  Headaches

The Veteran's service treatment reports show that in February 1975, the Veteran was treated for a three-day history of headaches, and that he had a past history of headaches.  On examination, his ears were plugged, especially on the left.  His ears were irrigated, and he was noted to have an otitis externa.  The Veteran's separation examination report, dated in September 1975, is difficult to read, but does not appear to note headaches.  

As for the post-service medical evidence, it consists of VA reports, dated between 2005 and 2009.  This evidence does not show that the Veteran has been treated for, or diagnosed with, headaches.  

The Board finds that the claim must be denied, as the preponderance of the evidence shows that the Veteran does not have a disability manifested by headaches.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, he was treated for headaches in association with otitis externa on one occasion in February 1975.  Headaches were not noted upon separation from service in September 1975.  In addition, following separation from service, he is not shown to have been treated for, or diagnosed with, headaches.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

D.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this case, the issues on appeal are based on the contentions that an acquired psychiatric disorder, to include PTSD, and headaches, were caused by service that ended in 1975.  To the extent that the Veteran may have intended to assert that he has had headaches, or psychiatric symptoms, since his service, the Board has determined that he is not a credible historian.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of an acquired psychiatric disorder, to include PTSD, or to state whether any of the claimed conditions were caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The service treatment reports do not show any relevant treatment, and the post-service medical records do not show any treatment for headaches, or any treatment for psychiatric symptoms prior to 2005.  There is no competent, probative evidence of a nexus between the any of the claimed conditions and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2006 and May 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records, and Social Security Administration records.  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the service treatment records do not show any relevant treatment, and the Veteran is not shown to have been diagnosed or treated for headaches after service.  An acquired psychiatric disorder, to include PTSD, is not shown prior to 2005, which is about 30 years after separation from service.  The Veteran has been found not to be credible, and there is no competent, probative evidence to show that any of the claimed conditions are related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  







ORDER

The appeal is denied.  


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


